UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For The Quarterly Period Ended September 30, 2010 Commission File No. 001-31354 Lapolla Industries, Inc. (Exact Name of Registrant as Specified in Its Charter) Delaware 13-3545304 (State of Incorporation) (I.R.S. Employer Identification No.) Intercontinental Business Park 15402 Vantage Parkway East, Suite 322 Houston, Texas (Address of Principal Executive Offices) (Zip Code) (281) 219-4700 (Registrant’s Telephone Number) Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months, and (2) has been subject to such filing requirements for the past 90 days.YESþ NOo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See the definitions of “large accelerated filer”, “accelerated filer”, and “smaller reporting company” in Rule 12b-2 of the Exchange Act (Check one): Large Accelerated Filero Accelerated Filero Non-Accelerated Filero Smaller Reporting Companyþ Indicate by check mark whether the Registrant is a shell company (as defined by Rule 12b-2 of the Exchange Act).YESo NOþ Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. As of November 1, 2010 there were 63,944,803 shares of Common Stock, par value $.01, outstanding. Index LAPOLLA INDUSTRIES, INC. FORM 10-Q FOR THE QUARTER ENDED SEPTEMBER 30, 2010 INDEX Page PART I FINANCIAL INFORMATION Item 1 Financial Statements 1 Item 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 12 Item 3 Quantitative and Qualitative Disclosures About Market Risk 17 Item 4 Controls and Procedures 17 PART II OTHER INFORMATION Item 1 Legal Proceedings 17 Item 1A Risk Factors 17 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 17 Item 3 Defaults Upon Senior Securities 17 Item 4 Other Information 17 Item 5 Exhibits 17 SIGNATURES 18 INDEX OF EXHIBITS 19 (i) Index FORWARD LOOKING STATEMENTS Statements made by us in this report and in other reports and statements released by us that are not historical facts constitute “forward-looking statements” within the meaning of Section27A of the Securities Act of 1933, Section21 of the Securities Exchange Act of 1934 and the Private Securities Litigation Reform Act of 1995. These forward-looking statements are necessarily estimates reflecting the best judgment of senior management and express our opinions about trends and factors which may impact future operating results. You can identify these and other forward-looking statements by the use of words such as “may,” “will,” “should,” “expects,” “plans,” “anticipates,” “believes,” “estimates,” “predicts,” “intends,” “potential,” “continue,” or the negative of such terms, or other comparable terminology. Such statements rely on a number of assumptions concerning future events, many of which are outside of our control, and involve risks and uncertainties that could cause actual results to differ materially from opinions and expectations. Any such forward-looking statements, whether made in this report or elsewhere, should be considered in context with the various disclosures made by us about our businesses including, without limitation, the risk factors discussed below. Although we believe our expectations are based on reasonable assumptions, judgments, and estimates, forward-looking statements involve known and unknown risks, uncertainties, contingencies, and other factors that could cause our or our industry's actual results, level of activity, performance or achievement to differ materially from those discussed in or implied by any forward-looking statements made by or on the Company and could cause our financial condition, results of operations, or cash flows to be materially adversely affected. Except as required under the federal securities laws and the rules and regulations of the U.S.Securities and Exchange Commission (the “SEC”), we do not have any intention or obligation to update publicly any forward-looking statements, whether as a result of new information, future events, changes in assumptions, or otherwise. PART I — FINANCIAL INFORMATION As used in this report, "Lapolla” and the "Company" or "Us" or "We" or “Our” refer to the Lapolla Industries, Inc., unless the context otherwise requires. Our Internet website address is www.Lapollaindustries.com. We make our periodic and current reports, together with amendments to these reports, available on our website, free of charge, as soon as reasonably practicable after such material is electronically filed with, or furnished to, the SEC. The information on our Internet website is not incorporated by reference in this Quarterly Report on Form10-Q. Item1. Financial Statements. LAPOLLA INDUSTRIES, INC. INDEX TO FINANCIAL STATEMENTS AND FINANCIAL STATEMENT SCHEDULES CONDENSED BALANCE SHEETS (UNAUDITED) September 30, 2010 and December 31, 2009 2 CONDENSED STATEMENTS OF OPERATIONS (UNAUDITED) Three and Nine Months Ended September 30, 2010 and 2009 3 CONDENSED STATEMENTS OF CASH FLOWS (UNAUDITED) Nine Months Ended September 30, 2010 and 2009 4 NOTES TO CONDENSED FINANCIAL STATEMENTS (UNAUDITED) 5 All schedules for which provision is made in the applicable accounting regulations of the SEC are not required under the related instructions or are not applicable, and therefore have been omitted. 1 Index LAPOLLA INDUSTRIES, INC. CONDENSED BALANCE SHEETS (UNAUDITED) September 30, 2010 December 31, 2009 Assets Current Assets: Cash $ $ Trade Receivables, Net Inventories Prepaid Expenses and Other Current Assets Total Current Assets Property, Plant and Equipment, Net Other Assets: Goodwill Other Intangible Assets, Net Deposits and Other Non-Current Assets Total Other Assets Total Assets $ $ Liabilities and Stockholders' Equity Current Liabilities: Accounts Payable $ $ Accrued Expenses and Other Current Liabilities Current Portion of Convertible Term Note, Net — Current Portion of Revolving Credit Note, Net — Current Portion of Term Loan — Current Portion of Asset Purchase Promissory Note — Current Portion of Derivate Liability Current Portion of Long-Term Debt Total Current Liabilities Other Liabilities: Non Current Portion of Term Loan — Non Current Portion of Revolving Credit Facility — Non Current Portion of Long-Term Debt Total Other Liabilities Total Liabilities Stockholders' Equity: Preferred Stock, $1.00 Par Value; 2,000,000 Shares Authorized, of which Designations: Series D, 25,000 Shares Authorized; 15,242 and 13,916Issued and Outstanding and $15,241,670and $13,916,000 aggregate liquidation preference at September 30, 2010 and December 31, 2009, respectively Common Stock, $.01 Par Value; 98,000,000 Shares Authorized; 63,944,803 Issued and Outstanding at September 30, 2010 and December 31, 2009, respectively Additional Paid-In Capital Accumulated (Deficit) ) ) Total Stockholders' Equity Total Liabilities and Stockholders' Equity $ $ The Accompanying Notes are an Integral Part of the Financial Statements 2 Index LAPOLLA INDUSTRIES, INC. CONDENSED STATEMENTS OF OPERATIONS (UNAUDITED) Three Months Ended September 30, Nine Months Ended September 30, Sales $ Cost of Sales Gross Profit Operating Expenses: Selling, General and Administrative Professional Fees Depreciation Amortization of Other Intangible Assets Consulting Fees Interest Expense Interest Expense – Related Party — Interest Expense – Amortization of Discount (Gain) Loss on Derivative Liability ) Other (Income) Expense ) Total Operating Expenses Net Income (Loss) $ ) Dividends on Preferred Stock ) Net Income (Loss) Available to Common Stockholders $ ) Net Income (Loss) Per Share - Basic $ $ ) $ $ ) Weighted Average Shares Outstanding Net Income (Loss) Per Share - Diluted $ ) Weighted Average Shares Outstanding The Accompanying Notes are an Integral Part of the Financial Statements 3 Index LAPOLLA INDUSTRIES, INC. CONDENSED STATEMENTS OF CASH FLOWS (UNAUDITED) Nine Months Ended September 30, Cash Flows From Operating Activities Net Income (Loss): $ $ ) Adjustments to Reconcile Net Income (Loss) to Net Cash Provided By (Used In) Operating Activities: Depreciation Amortization of Other Intangible Assets Provision for Losses on Accounts Receivable Amortization of Discount on Convertible Term and Revolving Credit Notes Share Based Compensation Expense (Gain) Loss on Derivative Liability ) ) Changes in Assets and Liabilities: Trade Receivables ) ) Inventories ) Prepaid Expenses and Other Current Assets ) Deposits and Other Non-Current Assets ) ) Accounts Payable ) Accrued Expenses and Other Current Liabilities ) Net Cash Provided By (Used In) Operating Activities ) Cash Flows From Investing Activities Additions to Property, Plant and Equipment ) ) Payment on AirTight Asset Purchase Promissory Note ) — Net Cash (Used In) Investing Activities ) ) Cash Flows From Financing Activities Proceeds from Revolving Credit Note — Principal Repayments to Revolving Credit Note ) — Principal Repayments to Convertible Term Note ) ) Proceeds from Term Loan — Principal Repayments to Term Loan — — Proceeds from Revolving Credit Facility — Principal Repayments to Revolving Credit Facility ) — Proceeds from Loans Payable – Related Party — Principal Repayments on Long Term Debt ) ) Payment of Preferred Stock Dividends ) ) Payments for Voluntary Redemption of Preferred Stock ) — Net Cash (Used By) Provided By Financing Activities ) Net Effect of Exchange Rate Changes on Cash ) ) Net Increase (Decrease) In Cash ) Cash at Beginning of Year Cash at End of Period $ $ Supplemental Disclosure of Cash Flow Information: Cash Payments for Income Taxes $
